Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-4, 7-11, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Firstly, the examiner has not found support for the amendment to claim 4 pertaining to the break torque limitation and the subject matter of claims 18-22 for the following reasons.  Though applicants state that Figure 4 provides support for the amendment, it is noted that while the claimed break torque value is unbounded, no sample within Figure 4 has a break torque exceeding approximately 55 N.m; therefore, values exceeding this value are clearly not supported.  Also, according to Example 3, the samples within Figure 4 are based on Example 1 formulations, using specifically disclosed renewable carbon contents/reactive filler contents; however, these exemplified formulations are of far more limited scope than what has been claimed.  In fact, compositions according to claims 2 and 3, employing polyisocyanates and monofunctional hydroxyl (meth)acrylates, are not structurally represented at all by Example 3.  In the absence of a broadly disclosed break torque range that applies to the full scope of the claims, the examples are only sufficient to provide support for the 
	Secondly, the examiner has not found support for the amendment to claim 7.  While the specification provides support for the reaction of the claimed compounds to produce the (meth)acrylate functionalized isosorbide, the specification fails to disclose embodiments wherein the claimed compounds are present in addition to the (meth)acrylate functionalized isosorbide. 
3.	Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Firstly, with respect to claim 2, the (meth)acrylate-containing group of the (meth)acrylate functionalized isosorbide is formed from the recited compounds; it is improper to claim the group as being the recited compound.
Secondly, claim 11 is improperly drawn to the method of claim 8; claim 8, as amended, is no longer drawn to a method.  Applicants have failed to address this issue.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765